 In the Matter of ALABAMA POWER COMPANYandINTERNATIONALBROTHERHOOD OF ELECTRICAL WORKERSCase No. C-117ORDER VACATING ORDERANDSUBSTITUTING MODIFIED ORDERJanuary 29, 1941On December 22, 1939, the NationalLabor Relations Board, hereincalled the Board, issued a Decision and Order in this matter.'OnDecember13, 1940, Alabama PowerCompany, herein called the re-spondent, and counsel for the Board entered into the followingstipulation :The National Labor Relations Board(hereinafter called the"Board") on December 22, 1939, having issued its Order in theabove-entitledmatter', and it being the desire of the parties toconclude all proceedings before the Board in this case,IT IS HEREBY STIPULATED AND AGREED by and between the partieshereto :(1)That theBoard, without the making of further findingsof fact and conclusions of law, and without further notice tothe parties, may upon the basis of the entire record in the caseand this stipulation,vacate its above-mentioned Order datedDecember 22,1939, and enter the following order :ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor Re-lationsAct, the National Labor Relations Board hereby ordersthat the respondent, Alabama Power Company, Attalla, Alabama,and its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a) In any manner dominating or interfering with the admin-istration of Alabama Power Employees' Association and Inde-18 N L R B 6.5229 N L R. B, No 52276 ALABAMA POWER COMPANY277pendent Union of Alabama Power Employees,Inc., or with theformation or administration of any other labor organizationof its employees,and from contributing support to said Ala-bamaPower Employees'Association or to Independent UnionofAlabama Power Employees,Inc., or to any other labororganization of its employees;(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the rights to self-organization,to form, join,or assist labor organizations, tobargain collectively with representatives of their own choosing,and to engage in concerted activities,for the purposes of col-lective bargaining or other mutual aid or protection,guaranteedin Section 7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act:(a)Withdraw all recognition from Alabama Power Employees'Association as a representative of any of its employees for thepurposes ofdealing withthe respondent concerning grievances,labor disputes,wages, rates of pay, hours of employment, orother conditions of employment, and completely disestablishAlabama Power'Employees'Association as such representative;provided that the withdrawal of such recognition shall not re-quire the interruption of the relationship between the respondentand the Alabama Power Employees' Association relating tothe accident and health insurance program and the hospitalizationinsurance program sponsored by Alabama Power Employees'Association;(b)Refrain from recognition of Independent Union of Ala-bama Power Employees,Inc., as a representative of any of itsemployees for the purposes of dealing with the respondent con-cerning grievances,labor disputes,wages,rates of pay, hoursof employment,or other conditions of employment;(c) Immediatelypost notices in conspicuous places in each ofitsplants, office, buildings, or other buildings throughout itssystem, and maintain such notices for a period of 'sixty (60)consecutive days, stating that the respondent will cease and de-sist In the manner set forth in 1 (a)and (b),and that it willtake the affirmative action set forth in 2 (a) and (b) of thisOrder ;(d)Notify the Regional Director for the Fifteenth Region inwriting withm ten (10) days from the date of this Order whatsteps the restioi dent has taken to comply herewith.(2)That the respondent will in good faith comply with theabove Order,and if any of its terms are not complied with, the 278DECISIONS OF: NATIONAL LABOR RELATIONS BOARDBoard may rescind its Order approving this stipulation, or takeother appropriate action, including, but not limited to, vacationof the Order provided for herein and reinstatement of its Orderof December 22, 1939;(3)That the posting by respondent of the notice attachedhereto and expressly made a part hereof will, be considered com-pliance with paragraph 2 (c) of said order hereinabove set forth.(4)That the entire agreement is contained within the termsof this stipulation and that there is no verbal agreement of anykind which varies, alters, or adds to this stipulation.(5)That this stipulation is subject to the approval of theBoard and shall become effective immediately upon the grantingof such approval.On December 20, 1940, the Board approved said stipulation andordered it made part of the record herein:Upon the basis of the above stipulation, the pleadings, and theentire record in the case, and pursuant to Section 10 (c) and (d) ofthe National Labor Relations Act, 49 Stat. 449, the National LaborRelations Board hereby orders that its Order issued on December 22,1939, be, and it hereby is, vacated and further orders that a modifiedorder be substituted therefor, to read-as follows :ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent,Alabama Power Company, Attalla, Alabama, and its officers,agents, successors, and assigns, shall :1.Cease and desist from :(a) In any manner dominating or interfering with the administra-tion of Alabama Power Employees' Association and IndependentUnion of Alabama Power Employees, Inc., or with the formationor administration of any other labor organization of its employees,and from contributing support to said Alabama Power Employees'Association or to Independent Union of Alabama Power Employees,Inc., or any other labor organization of its employees;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the rights to self-organization, to form,join, or assist labor organizations, to bargain collectively with rep-resentatives of their own choosing, and to engage in concerted activ-ities, for the purposes of collective bargaining or other mutual aidor protection, guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act : ALABAMA POWER COMPANY279'(a)Withdraw all recognition from Alabama Power Employees'Association as a representative of any of its employees for the pur-poses of dealing with the respondent concerning grievances, labor dis-putes, wages, rates of pay, hours of employment, or other conditionsof employment, and completely disestablish Alabama Power Em-ployees'Association as such representative; provided that the with-drawal of such recognition shall not require the interruption of therelationship between the respondent and the Alabama Power Em-_ ployees'Association relating to the accident and health insuranceprogram and the hospitalization insurance program sponsored byAlabama Power Employees' Association;(b) 'Refrain from recognition of Independent' Union of AlabamaPower Employees, Inc., as a representative of any of its employees forthe purposes of dealing with the respondent concerning- grievances,labor disputes, wages, rates of pay, hours of employment, or otherconditions of employment;(c) Immediately post notices in conspicuous places in each of, itsplants, office buildings, or other buildings throughout its system, andmaintain such notices for a period of sixty (60) consecutive days,stating that the respondent will cease and desist in the manner setforth in 1 (a) and (b), and that it will take the affirmative action setforth in 2 (a) and (b) of this Order;(d)Notify the Regional Director for the Fifteenth Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.